 
 
I 
108th CONGRESS 2d Session 
H. R. 5069 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Thornberry (for himself and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Science, and in addition to the Select Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance homeland security science and technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Homeland Security Science and Technology Enhancement Act of 2004. 
2.Homeland Security Institute extensionSection 312(g) of the Homeland Security Act of 2002 (6 U.S.C. 192(g)) is amended to read as follows: 
 
(g)TerminationThe Homeland Security Institute shall terminate 10 years after its establishment.. 
3.Special access programsFor the purposes of carrying out the responsibilities of the Secretary under section 302 of the Homeland Security Act of 2002 (6 U.S.C. 182), the Secretary is authorized to establish and maintain special access programs associated with research, development, test and evaluation, and acquisition of technology or systems. Access to knowledge of such programs shall be strictly limited, and such programs shall be subject to restricted reporting requirements in the manner described in section 119 of title 10, United States Code. Nothing in this section shall be construed to alter or diminish the effect of section 306(a) of the Homeland Security Act of 2002 (6 U.S.C. 186(a)). 
4.Homeland Security Science and Technology Advisory CommitteeSection 311(c)(2) of the Homeland Security Act of 2002 (6 U.S.C. 191(c)(2)) is amended to read as follows: 
 
(2)Original appointmentsThe original members of the Advisory Committee shall be appointed to three classes. One class of six shall have a term of 1 year, one class of seven a term of 2 years, and one class of seven a term of 3 years.. 
5.Additional budget-related submissions 
(a)In generalBeginning in fiscal year 2006, and annually thereafter, the Secretary of Homeland Security shall submit to the Congress budget request information for the Directorate of Science and Technology that includes research portfolio-based budget submissions and estimated funding summaries for each of— 
(1)the Office of Research and Development; 
(2)the Office of Homeland Security Advanced Research Projects Agency; 
(3)the Office of Systems Engineering Development; 
(4)the Office of Plans, Programs, and Budget; and 
(5)such other major Directorate components as the Secretary may establish. 
(b)SubmissionThe Secretary shall submit the information required under subsection (a) at the same time as the submission of the President’s annual budget request to the Congress. 
6.Technology-related solicitations, contracts, and grantsNot later than 60 days after the end of each fiscal year, the Under Secretary for Science and Technology shall transmit to the Congress a summary of the solicitations and resulting contracts and grants awarded by the Directorate of Science and Technology in the past fiscal year, including— 
(1)a description of each solicitation offered, the number of proposals received in response to each solicitation, and the number of proposals selected for funding for each solicitation; 
(2)a description of the process used for proposal selection in each solicitation, including the role of peer review; 
(3)the status of contract funding with respect to each selected proposal; 
(4)a breakdown of the types of organizations receiving funding, such as institutions of higher education, small businesses, private industry, and nonprofit organizations; and 
(5)the number of transactions entered into as authorized under section 831(a)(1) of the Homeland Security Act of 2002 (6 U.S.C. 391(a)(1)) and a description of the benefits of the use of this authority by the Directorate of Science and Technology. 
7.Homeland security science investment 
(a)AssessmentThe Secretary of Homeland Security shall conduct an assessment of— 
(1)the development of national capabilities in homeland security science and technology to address basic scientific research needs, which shall— 
(A)identify the most important scientific and technological challenges and priorities for homeland security; 
(B)assess the extent to which the Department of Homeland Security research and development agenda is addressing the challenges and priorities identified under subparagraph (A); 
(C)assess whether the Department is effectively coordinating Federal research and development efforts in homeland security, particularly in the areas identified under subparagraph (A); 
(D)assess the extent to which the agenda of the Department for basic research ensures that the Nation undertakes appropriate science investments to meet the long-term homeland security needs of the Nation, and recommend the extent to which such investments should be undertaken; and 
(E)identify the criteria used for setting the optimal level of investment in basic research; and 
(2)the methods used by the Directorate of Science and Technology for the prioritization of science and technology projects among, and within, research portfolios, including the selection and execution of such projects, which shall— 
(A)evaluate the process by which the Directorate obtains classified and unclassified threat and vulnerability information, and how that information is used to inform decisions on resource and funding allocations; 
(B)evaluate the usefulness of following a cost/benefit analysis to allocate funding among those portfolios and Directorate components; and 
(C)evaluate the current methodology for selecting, funding, and awarding homeland security science programs at the national laboratories and academic institutions, and whether optimal use of such laboratories and institutions is being made. 
(b)DeadlineNot later than one year after the date of enactment of this Act, the Secretary shall transmit to the Congress the findings of the Department’s assessment under subsection (a), including recommendations for improvements where necessary. 
8.Cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary for Cybersecurity, may establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— 
(1)the establishment or expansion of cybersecurity professional development programs; 
(2)the establishment or expansion of associate degree programs in cybersecurity; and 
(3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs. 
(b)Roles 
(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary for Cybersecurity and in consultation with the Director of the National Science Foundation, shall establish the goals for the program established under this section and the criteria for awarding grants under the program. 
(2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering grant awards. The Director may consult with the Assistant Secretary for Cybersecurity in selecting awardees. 
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section. 
(c)Grant awards 
(1)Peer reviewAll grant awards under this section shall be made on a competitive, merit-reviewed basis. 
(2)FocusIn making grant awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and underrepresented minorities. 
(3)PreferenceIn making grant awards under this section, the Director shall give preference to applications submitted by consortia of institutions to encourage as many students and professionals as possible to benefit from this program. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for fiscal year 2005. 
(e)DefinitionsIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
9.Joint development of counterterrorism and homeland security technologies, products, and services 
(a)AuthorizationFor the purpose of jointly developing counterterrorism and homeland security technologies, products, and services, the Secretary of Homeland Security may enter into agreements or partnerships with foreign governments that are allies of the United States in the war on terrorism and have extensive experience in counterterrorism activities, including the Government of Israel and the Government of the United Kingdom. 
(b)FundingOf the amounts appropriated for programs administered by the Directorate of Science and Technology of the Department of Homeland Security for fiscal year 2005, there is authorized up to $20,000,000 to carry out this section. 
10.Geospatial information 
(a)Coordination of geospatial informationWith respect to geospatial technology, and interoperability of such technology, the Secretary of Homeland Security shall— 
(1)identify the homeland security-related geospatial information needs of the Department of Homeland Security; 
(2)evaluate the geospatial information gathering activities of the Directorates of the Department, and take appropriate actions to enhance information sharing, integration, or consolidation with respect to such activities within the Department; 
(3)evaluate geospatial technologies, including information, data, systems, services, hardware, and software, that are utilized by or available to the Department; 
(4)evaluate whether geospatial information collected under projects for which the Department has provided grant funds is available to the Department; 
(5)ensure that the Department is participating in and coordinating with the Federal Geographic Data Committee and other similar entities; 
(6)identify the homeland security-related geospatial information that is being collected by other Federal agencies, and evaluate its usefulness to the Department; 
(7)coordinate geospatial information sharing processes between the Department and other Federal, State, and local agencies; and 
(8)to the extent practicable, utilize commercial geospatial data and services to meet the geospatial information needs of the Department or to supplement the geospatial activities of the Department and its directorates. 
(b)Geospatial Management OfficeThe Secretary of Homeland Security shall establish a Geospatial Management Office. The head of such office shall be the Geospatial Information Officer, who shall be responsible for coordinating the geospatial information activities of the Department of Homeland Security, with support and assistance from other Directorates and offices within the Department. 
(c)Defined termsAs used in this subsection: 
(1)Geospatial informationThe term geospatial information means graphical or digital data depicting natural or manmade physical features, phenomena, or boundaries of the earth and any information related thereto, including surveys, maps, charts, remote sensing data, and images. 
(2)Geospatial technologyThe term geospatial technology means any technology utilized by analysts, specialists, surveyors, photogrammetrists, hydrographers, geodesists, cartographers, architects, or engineers for the collection, storage, retrieval, or dissemination of geospatial information, including global satellite surveillance systems, global position systems (GPS), geographic information systems (GIS), mapping equipment, geocoding technology, and remote sensing devices. 
11.Interoperable communications 
(a)Coordination of public safety interoperable communications programsThe Secretary of Homeland Security shall establish a program to enhance public safety interoperable communications at all levels of government. Such program shall— 
(1)establish a comprehensive national approach to achieving public safety interoperable communications; 
(2)coordinate with other Federal agencies in carrying out paragraph (1); 
(3)develop, in consultation with other appropriate Federal agencies and State and local authorities, an appropriate baseline of communications interoperability for Federal, State, and local public safety agencies; 
(4)accelerate, in consultation with other Federal agencies, including the National Institute of Standards and Technology, the private sector, and nationally recognized standards organizations as appropriate, the development of national voluntary consensus standards for public safety interoperable communications; 
(5)encourage the development of flexible and open architectures, with appropriate levels of security, for short-term and long-term solutions to public safety communications interoperability; 
(6)assist other Federal agencies in identifying priorities for research, development, and testing and evaluation with regard to public safety interoperable communications; 
(7)identify priorities within the Department for research, development, and testing and evaluation with regard to public safety interoperable communications; 
(8)establish coordinated guidance for Federal grant programs for public safety interoperable communications; 
(9)provide technical assistance to State and local public safety agencies regarding planning, acquisition strategies, interoperability architectures, training, and other functions necessary to achieve public safety communications interoperability; 
(10)develop and disseminate best practices to improve public safety communications interoperability; and 
(11)develop appropriate performance measures and milestones to systematically measure the Nation’s progress towards achieving public safety communications interoperability, including the development of national voluntary consensus standards. 
(b)Office of Public Safety Interoperable Communications 
(1)EstablishmentThe Secretary may establish an Office of Public Safety Interoperable Communications to carry out this section. 
(2)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to advisory groups established and maintained by the Office. 
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall report to the Congress on Department of Homeland Security plans for accelerating the development of national voluntary consensus standards for public safety interoperable communications, a schedule of milestones for such development, and achievements of such development. 
12.Technology development and transfer 
(a)Transfer programSection 313 of the Homeland Security Act of 2002 (6 U.S.C. 193) is amended— 
(1)by adding at the end of subsection (b) the following new paragraph: 
 
(6)The establishment of a homeland security technology and equipment transfer program to facilitate the identification, modification, and commercialization of technology and equipment for use by Federal, State, and local governmental agencies, emergency response providers, and the private sector.; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Technology transfer programIn developing the program described in subsection (b)(6), the Secretary, acting through the Under Secretary for Science and Technology, shall— 
(1)in consultation with the Under Secretary for Emergency Preparedness and Response and the Director of the Office for Domestic Preparedness, on an ongoing basis— 
(A)conduct surveys and reviews of available appropriate technologies that have been developed, tested, evaluated, or demonstrated by the Department, other Federal agencies, or the private sector, and that may be useful in assisting Federal, State, and local governmental agencies, emergency response providers, or the private sector to prevent, prepare for, or respond to acts of terrorism; 
(B)conduct or support tests, evaluations, or demonstrations as appropriate of technologies identified under subparagraph (A), including any necessary modifications to such technologies for counterterrorism use; and 
(C)communicate to Federal, State, and local governmental agencies, emergency response providers, or the private sector the availability of such technologies for counterterrorism use; and 
(2)in support of the activities described in paragraph (1)— 
(A)consult with Federal, State, and local emergency response providers; 
(B)consult with government and nationally recognized standards organizations as appropriate; 
(C)enter into agreements and coordinate with other Federal agencies as the Secretary determines appropriate, in order to maximize the effectiveness of such technologies or to facilitate commercialization of such technologies; and 
(D)consult with existing technology transfer programs and Federal and State training centers that test, evaluate, and transfer military and other technologies for use by emergency response providers.. 
(b)ReportNot later than one year after the date of enactment of this Act, the Under Secretary for Science and Technology shall transmit to the Congress a description of the progress the Department has made in implementing the provisions of section 313 of the Homeland Security Act of 2002, as amended by this Act, including a description of the process used to review unsolicited proposals received as described in subsection (b)(3) of such section. 
(c)Savings ClauseNothing in this section (including the amendments made by this section) shall be construed to alter or diminish the effect of the limitation on the authority of the Secretary of Homeland Security under section 302(4) of the Homeland Security Act of 2002 (6 U.S.C. 182(4)) with respect to human health-related research and development activities. 
 
